Judgment unanimously affirmed. Memorandum: Defendant’s sole contention on appeal is that the trial court’s charge failed to explain adequately the application of the law of justification to the facts of this case. Defendant did not object to the court’s initial charge or its supplemental charge in this regard and therefore he has not preserved this issue for our review (see, CPL 470.05 [2]; People v Harrell, 59 NY2d 620, 622; People v Cotto, 139 AD2d 967, Iv denied 72 NY2d 917; People v Comfort, 113 AD2d 430, Iv denied 67 NY2d 760). We decline to review defendant’s contention in the interest of justice (see, CPL 470.15 [6]). (Appeal from judgment of Monroe County Court, Marks, J.—manslaughter, first degree.) Present—Callahan, J. P., Doerr, Green, Balio and Davis, JJ.